t c memo united_states tax_court william d foote and elizabeth r foote petitioners v commissioner of internal revenue respondent docket no filed date joseph e mudd for petitioners vladislav m rozenzhak and louis b jack for respondent memorandum findings_of_fact and opinion goeke judge on date respondent issued a notice of final_determination denying petitioners’ claim under sec_6404 for abatement of unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure interest on income_tax liabilities for tax years and years at issue petitioners timely petitioned this court under sec_6404 and rule seeking review of respondent’s determination the issue for decision is whether respondent’s denial of petitioners’ claim_for_abatement of interest was an abuse_of_discretion we hold that it was not findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in newport beach california the footes petitioner william d foote is a real_estate developer during the years at issue mr foote worked for his own companies and in partnership with outside entities mr foote had ownership interests directly or indirectly in over entities from to mr foote worked as an employee of the las vegas project where he earned an annual salary of approximately dollar_figure plus expenses petitioner elizabeth r foote operated interior design businesses in nevada and california to conduct their businesses petitioners owned and operated numerous tiered pass-through entities throughout the years at issue petitioners resided in las vegas nevada when the initial audit began in sometime in petitioners moved to san francisco california the following year petitioners moved to newport beach california the audits three of respondent’s revenue agents conducted separate audits of returns of petitioners and their numerous pass-through entities the first audit conducted by revenue_agent beverly smith agent smith was for petitioners’ tax years and through inclusive the second audit for petitioners’ tax years through was conducted by revenue_agent michael brown agent brown revenue_agent william brennan agent brennan conducted the final audit for petitioners’ tax_year first audit in date respondent received petitioners’ late-filed form_1040 u s individual_income_tax_return respondent subsequently assessed a returns of at least entities related to petitioners were audited many of the entities were tiered structures and when the entities collapsed petitioners owned a controlling_interest in each entity the record is unclear as to the total number of entities petitioners participated in sec_6651 addition_to_tax and interest in response gregory krug a certified_public_accountant and petitioners’ representative under a form_2848 power_of_attorney and declaration of representative filed form 1040x amended u s individual_income_tax_return indicating that petitioners owed no tax for in addition mr krug explained that petitioners failed to timely file because design centers an s_corporation in which petitioners own a interest was unable to timely file delaying receipt of petitioners’ schedule_k-1 partner’s share of income credits deductions etc agent smith began auditing petitioners’ tax_return in date on september agent smith sent petitioners a letter to inform them of the audit and to schedule an initial interview an initial interview was held at petitioners’ residence at the time in las vegas nevada petitioners were not present for the initial interview petitioners’ secretary although present was not authorized to represent them agent smith was permitted to view some but not all documents relevant to the audit agent smith also reviewed county records and determined that petitioners did not report sufficient income to support their lavish lifestyle agent smith opened the audit to include returns of various entities related to petitioners the audit was expanded to include petitioners’ and entities’ returns for tax years and audits for tax years and were subsequently opened before any other tax_year was closed or resolved during her audit of petitioners’ returns agent smith issued multiple information document requests idrs requesting various information and documentation petitioners failed to fully and timely respond to the idrs on date respondent received petitioners’ form_1040 for tax_year in date mr krug explained that petitioners’ failed to file timely because two s_corporations in which petitioners maintained control failed to file on time mr krug asked for a waiver of the failure_to_file and failure to pay additions to tax assessed for the request for waiver was denied because petitioners’ control_over the s_corporations contributed to the late filing and it was not established that ordinary business care and prudence was exercised to get the returns filed as soon as possible after the due_date the record indicates that mr krug failed to fully cooperate rescheduling numerous meetings with agent smith and failing to provide information requested in a memo dated date mr krug informed agent smith that he would not supply her with any data for other than copies of all relevant returns until she completed her audit for petitioners’ tax_year in a letter dated date mr krug explained that he was unable to obtain requested information on grand design interiors one of petitioners’ s_corporations because the records could not be found and he was preoccupied with another client’s matter in a fax dated date mr krug stated i have not yet been able to locate the loan docs re swd’s footlan iv and footlan v’s loans to shareholders i agree that these docs are very relevant and we will continue to search for them i suspect that they were misplaced in the move to nv in a date fax mr krug informed agent smith that there will be a delay in getting additional information in date petitioners changed from mr krug to hugh saddington a certified public account and petitioners’ representative under a power_of_attorney because mr krug was arrested mr krug’s office closed after his arrest thus petitioners had to obtain permission to retrieve records from mr krug’s office because mr saddington could not readily understand all of the records obtained he reconstructed various accounting entries swd footlan iv and footlan v are all entities in which petitioners own a controlling_interest mr krug was arrested on unrelated charges in agent smith was instructed by management to close her audit for petitioners’ tax years through on date respondent issued petitioners a 30-day_letter and a form 4549a-cg income_tax examination changes identifying adjustments to petitioners’ income_tax liabilities those adjustments to petitioners’ tax_liability included flow-through income from an entity that agent smith determined maintained its s_corporation status adjustments disallowing a tax-free corporate_reorganization option payments totaling dollar_figure an approximately dollar_figure million adjustment from a related tefra partnership and a dollar_figure million distribution to petitioners in a business dissolution the form 4549a-cg indicated that petitioners owed total additional income_tax of dollar_figure for tax years through inclusive after the first 30-day_letter was issued in date petitioners requested an extension of time to file protest letters petitioners were granted an extension until date sometime in date mr saddington requested a meeting with agent smith and her manager agent smith’s manager was not available until march the deadline for petitioners’ protest letters was extended a second time to july on july petitioners again requested an extension of time to file protest letters a third request and extension to august all dollar amounts are rounded to the nearest dollar was granted however no protest letters were received until august agent smith subsequently made changes to the form 4549a-cg originally issued increasing the dollar_figure million distribution to dollar_figure million respondent issued a second 30-day_letter and a revised form 4549a-cg to petitioners on date the second 30-day_letter determined that petitioners owed total income_tax of dollar_figure for tax years through inclusive in date agent smith forwarded the case to appeals in laguna niguel california with petitioners’ protest letters in date appeals returned the case along with additional information provided by petitioners to agent smith for further development on date respondent issued a third 30-day_letter substantially reducing petitioners’ total_tax liability to dollar_figure for tax years through inclusive second audit agent brown conducted an audit of petitioners’ income_tax returns for tax years and beginning in mr saddington continued to represent petitioners during agent brown’s audit over the course of the second audit mr saddington postponed and rescheduled multiple meetings and failed to timely provide information in date agent brown’s manager sent a letter to mr saddington stating we are concerned that the examination is not progressing in a proper and timely manner due to numerous postponements on you promised the necessary documents would be made available on on the examiner agreed to your request to postpone the next meeting until on you left a message to postpone again to an indefinite date due to other matters in date agent brown closed his audit of petitioners’ income_tax returns for and unagreed third audit agent brennan audited petitioners’ income_tax return for tax_year petitioners and mr saddington were first contacted about the tax_year audit in date mr saddington canceled or postponed five meetings with agent brennan in date agent brennan issued petitioners a letter proposing adjustments for their income_tax_liability the appeals hearings petitioners’ first appeal for tax years through was held in laguna niguel california from date until date mr saddington did not timely provide information to appeals officer marcia hamm officer hamm because he was sidetracked with work from other clients petitioners had moved offices and he had to obtain various items from storage appeals returned the case and the additional information provided during hearings to agent smith for further development on date respondent issued a third 30-day_letter and form 4549a-cg to petitioners eliminating the dollar_figure million adjustment petitioners protested the third 30-day_letter and the case went back to appeals in date appeals officers jon hales officer hales and terry anderson officer anderson were assigned to work petitioners’ appeal for tax years through officer anderson worked to reach a settlement with petitioners until his retirement in date whereupon officer hales took over settlement negotiations officer anderson recommended officer hales adopt his analysis up to that point officer hales declined to adopt officer anderson’s recommendations petitioners and officer hales met several times and petitioners postponed several meetings appeals ceased on date because no settlement could be reached between march and date respondent issued three statutory notices of deficiency for tax years through inclusive tax_court proceedings petitioners timely petitioned this court for redeterminations for the years at issue and other years which are not at issue in this case during the pendency of those cases petitioners’ and respondent’s counsel met at least times to resolve disputed issues at those meetings petitioners produced additional documentation on the basis of documents and information petitioners provided respondent conceded many issues that were previously unresolved for the remaining unsubstantiated claims respondent’s counsel computed a settlement based on reasonable percentages and estimates stipulated decision documents reflecting the redetermined deficiencies for tax years through were entered in date the stipulated decisions redetermined a total_tax liability of dollar_figure and additions to tax under sec_6651 of dollar_figure for the years at issue claim for interest abatement on date petitioners filed five form sec_843 claim_for_refund and request for abatement in which they requested abatement of interest on their sec_6651 additions to tax were applied only for the and tax years at issue income_tax liabilities for the years at issue in their form sec_843 petitioners requested abatement of interest that accrued from date through on date respondent issued a notice of final_determination to petitioners denying in full their request for interest abatement petitioners timely filed a petition in this court requesting review of respondent’s determination to deny their request for interest abatement nowhere does the record indicate that petitioners ever made a deposit at any time to reduce or suspend interest owed opinion a abatement of interest in general for tax years beginning on or before date sec_6404 provides that the commissioner may at his discretion abate the assessment of interest on any deficiency in tax attributable in whole or in part to any error or delay by an irs officer_or_employee in performing a ministerial_act see 113_tc_145 112_tc_19 for tax years beginning after date the commissioner is permitted to abate interest on any deficiency in tax attributable in whole or in part to any unreasonable error or delay by an irs officer_or_employee in performing a managerial or ministerial_act woodral v commissioner t c pincite for purposes of the preceding an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment see sec_6404 thus for petitioners’ tax years and abatement of interest is available only if a ministerial error occurred while for tax years and relief is available if an unreasonable ministerial or managerial error is shown a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see lee v commissioner t c pincite sec_301_6404-2t b temporary proced admin regs fed reg respondent’s first contact with petitioners was the date letter in sec_6404 was amended by the taxpayer bill of right sec_2 tbor pub_l_no sec_301 sec_110 stat pincite to permit abatement with respect to unreasonable error or delay in performing a ministerial or managerial act the amendment is effective for tax years beginning after date thus it is inapplicable for tax years at issue and see 112_tc_19 n date sec_301_6404-2 proced admin regs in contrast a decision concerning the proper application of federal tax law or other applicable federal or state law is not a ministerial_act see sec_301 2t b temporary proceed admin regs supra sec_301_6404-2 proced admin regs the mere passage of time does not establish error or delay in performing a ministerial_act lee v commissioner t c pincite sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended that interest be abated where failure to abate interest would be widely perceived as grossly unfair h_r rept no pincite 1986_3_cb_1 s rept no pincite 1986_3_cb_1 a managerial act is an administrative act that occurs during the processing of a taxpayer’s case and that involves the temporary or permanent loss the final regulations under sec_6404 were issued on date and generally apply to interest accruing with respect to deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs as a result sec_301_6404-2t temporary proced admin regs fed reg date applies and is effective for interest accruing with respect to deficiencies for those taxable years beginning after date but on or before date see id para c of records or the exercise of judgment or discretion relating to personnel management sec_301_6404-2 proced admin to qualify for abatement of interest under sec_6404 the taxpayer must identify an error or delay by the irs in performing a ministerial or managerial act establish a correlation between the error or delay by the irs and a specific period for which interest should be abated show that the taxpayer would have paid his or her tax_liability earlier but for such error or delay see sec_6404 ibrahim v commissioner tcmemo_2011_215 slip op pincite braun v commissioner tcmemo_2005_221 slip op pincite sec_301_6404-2 proced admin regs sec_301_6404-2t b temporary proced admin regs supra b jurisdiction sec_6404 provides this court with jurisdiction to review denials of requests for abatement of interest under an abuse_of_discretion standard this the provision for tax_court review of interest abatement determinations was enacted as sec_6404 tbor sec_302 sec_110 stat pincite the provision was then redesignated first as sec_6404 by the internal_revenue_service restructuring and reform act of pub_l_no sec_3305 sec_3309 sec_112 stat pincite and then as sec_6404 by the victims of terrorism tax relief act of pub_l_no sec_112 sec_115 stat pincite the provision as enacted and redesignated applies to requests for abatement after date tbor sec_302 sec_110 stat pincite continued court will give due deference to the commissioner’s exercise of discretion lee v commissioner t c pincite woodral v commissioner t c pincite an action constitutes an abuse_of_discretion if performed in a manner that is arbitrary capricious or without sound basis in fact or law woodral v commissioner t c pincite this court has jurisdiction to review the commissioner’s failure to abate interest only after the commissioner has mailed a notice of final_determination not to abate interest under sec_6404 and a petition for review of the commissioner’s failure to abate interest is timely filed with the court by a taxpayer who meets the requirements of sec_7430 see rule petitioners satisfy the second and third requirements in their requests for abatement however petitioners requested abatement of interest that accrued from date through sometime in in brief submitted to this court petitioners seek abatement of interest accruing from date through date because a notice of final_determination not to abate interest was never issued for the period of date through date we lack jurisdiction to decide whether respondent’s refusal to abate interest for continued to avoid confusion references herein will be to the current designation that period was an abuse_of_discretion thus our review is limited to the remaining period date through date c years at issue as a threshold matter petitioners allege no ministerial or managerial error or delay attributable to tax years and petitioners argue that tax years through remaining unresolved delayed resolution of tax years and and thus some portion of interest should be abated abatement of interest is not available absent ministerial or managerial error respondent did not abuse his discretion in denying abatement of interest relating to tax years and because no error or delay is attributable to tax_year or the relevant years at issue that remain are and accordingly only ministerial errors will be considered for petitioners’ remaining tax years at issuedollar_figure d petitioners’ arguments petitioners contend that interest should be abated because the failure to follow the plain meaning of a statute is ministerial error it would be grossly unfair not to abate interest and agent smith acted in bad faith when the triggering date for the applicability of the amendment to sec_6404 is the tax_year of the underlying deficiency or payment not the date of the act berry v commissioner tcmemo_2001_323 slip op pincite determining petitioners’ tax_liabilities for tax years and we now consider each of petitioners’ arguments in turn first petitioners argue that the failure to follow the plain meaning of a statute is ministerial error to bolster this argument petitioners rely on the following 457_us_800 in the context of immunity government officials performing discretionary functions will generally be protected from a damage action while qualified immunity is not available for pure ministerial acts an unspecified article in michigan law review no date citing grider v tally ala stating that t he duty is ministerial when the law exacting its discharge prescribes and defines the time mode and occasion of its performance with such certainty that nothing remains for judgment or discretion 587_fsupp_1558 n d id in regard to a mandamus case stating a ministerial_act is one which the law prescribes and defines the duty to be performed with such precision as to leave nothing to exercise of discretion or judgment and 481_br_69 bankr n d cal holding that applying the plain meaning of the law is a ministerial_act in an automatic_stay proceeding in bankruptcy petitioners conclude that the failure to follow the law is a ministerial error just as is failure to apply the law as instructed by superiors or tech advisors the cases cited show that where a statute mandates an act that does not require any exercise of judgment or discretion the failure to follow that statute has been considered a ministerial_act in certain contexts while this is a novel argument in the context of interest abatement petitioners have failed to identify a statute that respondent’s officers or employees failed to follow moreover we are not persuaded that failure to apply the law as instructed by a superior or tech advisors is a ministerial_act decisions about how to apply advice require use of judgment and discretion accordingly the actions petitioners identified were not ministerial see sec_301_6404-2t b temporary proced admin regs supra petitioners allege that agent smith made six ministerial errors over the course of her audit five of the six errors however concern the proper application of federal tax law to be thorough we list all five errors determining that an s_corporation_election was not properly abandoned by petitioners the disallowance of a tax-free corporate_reorganization the double reporting of a dollar_figure money option a dollar_figure million increase from petitioners’ tefra partnership and a dollar_figure million valuation on a distribution to petitioners that was essentially worthless each error cited concerns adjustments to petitioners’ tax_liabilities which necessarily required the exercise of judgment or discretion in applying federal tax law it is well settled that a decision concerning the proper application of federal_income_tax law necessarily requires the exercise of judgment and discretion 123_tc_202 122_tc_384 115_tc_329 hawksley v commissioner tcmemo_2000_354 jacobs v commissioner tcmemo_2000_123 see sec_301_6404-2t b temporary proced admin regs supra respondent concedes that many of agent smith’s adjustments in forms 4549a-cg were incorrect but that most of those were conceded early during the audit once petitioners had provided additional substantiation petitioners owe no interest attributable to any of the erroneous adjustments interest applies only to the deficiency amounts that petitioners agreed they owed by signing the stipulated decision documents thus there is no interest to abate attributable to agent smith’s errors the sixth error petitioners cite is agent smith’s determination that petitioners maintained a lavish lifestyle this determination is inherently a product of agent smith’s judgment and is thus not ministerial petitioners argue that these errors effectively tainted their entire case from the start in date through to date when stipulated decisions were entered and that these errors should be considered ministerial however regardless of whether respondent correctly or incorrectly determined petitioner’s income_tax liabilities for those years it is clear that a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act hawksley v commissioner slip op pincite thus respondent lacked discretion to abate interest for errors that were not ministerial for the years at issue second petitioners urge this court to adopt a grossly unfair exception to sec_6404 citing legislative_history sec_6404 however expressly limits the commissioner’s discretion to abatement of interest due to ministerial acts performed by irs officers or employees as discussed the governing regulation defines the term to mean a procedural or mechanical act that does not involve the exercise of judgment or discretion sec_301_6404-2t b temporary proced admin regs supra the regulation further provides that congress did not intend for sec_6404 to be used routinely only ‘where failure to abate interest would be widely perceived as grossly unfair ’ hawksley v commissioner tcmemo_2000_354 slip op pincite quoting 113_tc_145 h_r rept no pincite 1986_3_cb_1 s rept no pincite 1986_3_cb_1 the definition of ministerial_act closely tracks the legislative_history of continued a decision concerning the proper application of federal tax law is not a ministerial_act id moreover amendments of sec_6404 and petitioners’ own exploration of the term ministerial_act strongly buttress adherence to the plain meaning of the text petitioners argue that w ithout question this is such a case where failure to abate interest would be widely perceived as grossly unfair however we must abide by the fundamental tenets of statutory construction and in addition the facts of the case at hand fall short of supporting an argument for a grossly unfair exception as is evidenced by the record petitioners significantly contributed to any error or delay that occurred by failing to adequately maintain and supply records as requested in the same sentence in which congress expressed an intent that sec_6404 prevent a grossly unfair result congress denied the use of sec_6404 for the avoidance of interest payment h rept no supra pincite c b vol pincite s rept supra pincite c b vol pincite by arguing that agent smith’s actions tainted their entire case petitioners are essentially seeking to be put in the place they would have been in had they continued sec_6404 see lee v commissioner t c pincite correctly reported their income and timely paid the tax due in addition petitioners and their representatives played a major role in delaying the resolution of their liabilities for the tax years at issue thus respondent did not abuse his discretion when he found no ministerial error as a final argument petitioners contend that agent smith was a rogue agent who apparently believed or created an illusion that she was uncovering the masterful deceit of a major tax cheat and that she acted in bad faith the record shows that petitioners’ case involved multiple entities with complex structures and inadequate records we find no evidence that agent smith acted in bad faith before deciding whether petitioners are entitled to abatement we will also look in detail at each specified period date through date petitioners argue that delay in issuing the second 30-day_letter was a result of ministerial error after asking for numerous extensions of time to file protest letters petitioners eventually protested respondent’s 30-day_letter on date petitioners have failed to identify a ministerial error that correlated with this time period the mere passage of time does not establish error or delay in performing a ministerial_act lee v commissioner t c pincite further assuming a delay or error occurred it could only be taken into account if no significant aspect of such error or delay could be attributed to petitioners see sec_6404 petitioners significantly contributed to any delay that occurred from date through date date through date petitioners argue interest should be abated from date to date because agent smith allegedly issued her forms 4549a-cg prematurely and the appeals record is allegedly silent for this period as to the first point petitioners speculate that premature issuance of the 30-day letters was a ministerial error of opening additional years while preparing the forms 4549a-cg or was due to the five alleged ministerial errors explained and dismissed above the issuance of a notice_of_deficiency may be a ministerial_act and the commissioner may in his discretion abate interest attributable to delay in issuing the notice see sec_301_6404-2t b example temporary proced admin regs supra here there was no delay in the issuance of the 30-day_letter because there was no delay respondent lacked discretion to abate interest attributable to such exercise for the remaining tax years at issue as an aside we note it would be ironic if petitioners could assert error because respondent attempted to expedite the case by issuance of the 30-day_letter petitioners’ second point that they should be entitled to interest abatement because the record is silent for this period is contradicted by the evidence a letter from mr saddington shows that officer hamm requested information that he did not timely provide because of other litigation he was involved in and because of petitioners’ moving of records for this period petitioners have not shown that respondent’s officers or employees made any ministerial errors petitioners significantly contributed to any delay that occurred thus respondent did not abuse his discretion in denying interest abatement for this period date through date from date through date petitioners’ case had been returned to agent smith from appeals for further development petitioners argue that they are entitled to abatement of interest for this period because of ministerial confusion involving the assignment of their case and because of agent smith’s errors in making various determinations and allegedly ignoring advice petitioners also argue that not giving their case priority immediately upon return from appeals was ministerial error or delay during this period petitioners’ case was moved from las vegas nevada to laguna niguel california where petitioners were currently residing the record indicates agent smith’s manager and respondent’s management in california decided where the case should be transferred this was a managerial not a ministerial decision and in any event does not appear to be in error woodral v commissioner t c pincite sandberg v commissioner tcmemo_2011_72 slip op pincite see sec_301_6404-2t b temporary proced admin regs supra petitioners did not identify any ministerial errors by agent smith from date through date agent smith’s decisions about which adjustments were appropriate and how to apply advice she received required her judgment and discretion lastly deciding how and when to work on cases on basis of an evaluation of the entire caseload and workload priorities is not a ministerial_act see mekulsia v commissioner tcmemo_2003_138 citing jean v commissioner t c memo aff’d 389_f3d_601 6th cir thus interest abatement for this period would be inappropriate date through date petitioners argue that during this period their case should have been sent to appeals or a statutory_notice_of_deficiency should have been issued more expeditiously the record indicates that the case was returned to appeals in date during this period the record shows that respondent was actively working on petitioners’ case the mere passage of time does not establish error or delay in performing a ministerial_act lee v commissioner t c pincite petitioners also argue that during this period delays continued due to and based upon the same vindictive ministerial errors that occurred and resulted from agent smith’s initial declaration about a lavish lifestyle petitioners have not shown that respondent’s officers or employees made any ministerial errors for the period from date to date date through date during this period petitioners met with officer anderson in an attempt to reach a settlement the record indicates that a fair amount of progress was made toward reaching a resolution however no settlement was officially agreed upon the progress made was abandoned when officer anderson retired and officer hales took over petitioners argue that officer hales’ failure to pick up where officer anderson left off was ministerial error petitioners’ argument is not supported by law petitioners have not identified any ministerial_act by either officer officer hales’ decision regarding how to resolve petitioners’ case necessarily required the exercise of judgment or discretion these acts were a prerequisite to processing a settlement agreement between petitioners and respondent see goettee v commissioner tcmemo_2003_43 aff’d 192_fedappx_212 4th cir date through date petitioners and officer hales held several meetings in appeals during this period petitioners reiterate that the alleged ministerial errors made by agent smith should cause interest to be abated during this period petitioners contend that these errors cause the appeal proceeding to have no merit or substance petitioners however fail to identify any ministerial error during this period in addition it is well documented in the record that during this time petitioners postponed numerous meetings with officer hales thus respondent did not abuse his discretion in denying interest abatement for this period date through date appeals conferences ceased on date and officer hales subsequently prepared a statutory notices of deficiency the first notice_of_deficiency was issued on date six months after the appeals conferences ended petitioners correctly state that the act of issuing a statutory_notice_of_deficiency does not require use of judgment or discretion and is thus a ministerial_act corson v commissioner t c pincite during this period however the record indicates that officer hales regularly worked to prepare all three notices of deficiency his work during this period is further evidenced by the substantial adjustments he made to petitioners’ tax_liabilities for tax years through thus there was no delay in the issuance of the first notice because the prerequisites to that act the preparation of and additional adjustments to the notice had not been completed see id respondent did not abuse his discretion by not abating interest for this period date through date from date through date petitioners’ cases were docketed in this court petitioners argue that the ministerial errors from continued to color this docketed_case right through negotiation and settlement interest should be abated for the entire time that the docketed cases were negotiated in respondent issued petitioners three notices of deficiency petitioners filed petitions to challenge them respondent took no other action from date through respondent and petitioners were engaged in the litigation of petitioners’ income_tax liabilities any decision by respondent’s counsel on how to proceed in the litigation phase of the case necessarily required the exercise of judgment and thus cannot be a ministerial_act swanson v commissioner tcmemo_2010_131 slip op pincite quoting lee v commissioner t c pincite petitioners have not shown that respondent’s officers or employees made any ministerial errors during this period e conclusion consistent with our analysis we hold that respondent’s denial of petitioners’ claim_for_abatement of interest was not an abuse_of_discretion the court has considered all arguments the made by the parties and to the extent not specifically addressed herein has concluded that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
